Citation Nr: 9912916	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  94-35 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Mrs. A. [redacted]



ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to 
February 1946.  He died on October [redacted] 1993.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO).  In January 1997, the Board remanded this 
claim to the RO for additional development. 


FINDINGS OF FACT

1.  The appellant's claim is well grounded, and the VA has 
obtained and fully developed all relevant evidence necessary 
for the equitable disposition of this appeal.

2.  The veteran died on October [redacted] 1993, as a result 
of acute myocardial infarction due to heart failure with pulmonary 
edema due to probable adult respiratory syndrome due to 
anoxia encephalopathy.

3.  Neither schizophrenia nor chronic ankylostomiasis played 
a role in the veteran's death.


CONCLUSION OF LAW

The veteran's death was not caused by a service-connected 
disability.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. 
§ 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the medication used to treat the 
veteran's service-connected schizophrenia caused the veteran 
to develop cardiac problems, which eventually led to his 
death.  Based on the appellant's assertion in conjunction 
with the death certificate, which lists schizophrenia as a 
significant condition contributing to death, the Board finds 
the appellant's claim well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  It also finds that the VA 
has fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of this appeal.

Service connection for the cause of the veteran's death may 
be granted if the evidence establishes that the veteran died 
from a service-connected disability.  38 U.S.C.A. § 1310 
(West 1991).  A death will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a).  A disability is a principal cause of 
death when it, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one not related to the 
principal cause, which contributed substantially or 
materially, combined to cause death and aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

The veteran in this case died on October [redacted] 1993.  At the 
time of his death, service connection was in effect for 
schizophrenia and chronic ankylostomiasis.  A death 
certificate signed by a VA physician indicates that the 
veteran died as a result of acute myocardial infarction due 
to heart failure with pulmonary edema due to probable adult 
respiratory syndrome due to anoxia encephalopathy.  Other 
significant conditions contributing to death but not 
resulting in the underlying causes listed above include 
peptic ulcer disease and schizophrenia.  In May 1997, after 
being contacted by the RO, the VA physician who signed the 
death certificate indicated that he wished to alter it to 
show that schizophrenia did not contribute to the veteran's 
death.  

To date, an amended death certificate has not been associated 
with the claims file.  However, even accepting the 
certificate as valid, pursuant to the aforementioned 
regulations, the evidence must establish that schizophrenia 
contributed substantially or materially to the veteran's 
death, combined to cause death, and aided or lent assistance 
to the production of death.  In this case, beyond the 
appellant's assertion, there is no evidence establishing this 
fact.  

The appellant has submitted a copy of a page from the 
Physician's Desk Reference to support her assertion that 
thiothixene, which the veteran was taking for schizophrenia, 
caused cardiac problems.  This allegation was addressed by 
the VA physician who signed the death certificate and a Chief 
of Psychiatry at a VA Medical Center.  In May 1997, the 
former physician confirmed that medication could cause 
arrhythmias, but indicated that, in the veteran's case, it 
was doubtful.  In July 1998, the latter physician concluded 
that neither the veteran's schizophrenia, nor the drug 
thiothixene contributed to the veteran's death.  

The Chief of Psychiatry's opinion was based on: the veteran's 
autopsy report showing an acute myocardial infarction and 
coronary arteriosclerosis, which the physician indicated are 
associated, and other significant medical problems; and an 
absence of medical literature linking schizophrenia or 
antipsychotic medications to myocardial infarctions.  He 
explained that thiothixene causes mild and self limiting side 
effects, most notably, hypotension, in only a small 
percentage of users; that if the side effects were more than 
mild, the user would have complained that they were occurring 
and had hypotension on repeated blood pressure readings; and 
that the evidence does not show repeated findings of 
hypotension.  The claims file, which includes a comprehensive 
autopsy report and multiple treatment records, contains no 
contrary opinion.  (In fact, it contains another May 1997 
opinion ruling out a relationship between the veteran's 
schizophrenia and his death, but the Board is unclear whether 
the individual who provided this opinion is a physician).  As 
well, the claims file contains no evidence that the veteran's 
other service-connected disability, chronic ankylostomiasis, 
played a role in the veteran's death.

Inasmuch as the preponderance of the evidence establishes 
that neither schizophrenia nor chronic ankylostomiasis played 
a role in the veteran's death, the Board finds that the 
veteran's death was not caused by a service-connected 
disability.  Accordingly, the appellant is not entitled to 
service connection for the cause of the veteran's death under 
38 U.S.C.A. § 1310.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

